                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            Magistrate Judge Kathleen M. Tafoya

Civil Action No. 18–cv–02319–KMT


H.J. SOTO,

       Plaintiff,

v.

OFC. MATTHEWS, FCI-ENGLEWOOD, being sued in his individual capacity,
OFC. CYR, FCI-ENGLEWOOD, being sued in his individual capacity,
UNITED STATES OF AMERICA,

       Defendants.


                                           ORDER


       This matter is before the court on Defendants’ “Motion for Summary Judgment for

Failure to Comply with the FTCA Statute of Limitations and for Failure to Exhaust

Administrative Remedies for the Bivens Claims” (Doc. No. 21 [Mot.], filed March 25, 2019).

Plaintiff responded, and Defendants replied. (Doc. No. 29 [Resp.], filed April 15, 2019; Doc.

No. 30-1 [Reply], filed May 2, 2019.)

                                    SUMMARY OF CASE

       Plaintiff, proceeding pro se, filed his amended Prisoner Complaint on November 23,

2018. (Doc. No. 21 [Compl.].) Senior District Court Judge Lewis T. Babcock dismissed the

case in part, pursuant to 28 U.S.C. § 1915A(a), on December 7, 2018. (Doc. No. 13, Order to

Dismiss in Part and to Draw Case [Judge Babcock’s Order].) Plaintiff’s Eighth Amendment

claim pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971), asserted against Defendants Matthews and Cyr, and his Eighth Amendment claim

against the United States pursuant to the Federal Tort Claims Act (“FTCA”) remain. (Id.)

       Plaintiff alleges in the amended Prisoner Complaint that Defendant Matthews hit him in

the back a number of times while he was being escorted to his cell. (Compl. at 8.) He further

alleges that Defendant Matthews had seen multiple surgical scars on Plaintiff’s back prior to the

assault and that the assault resulted in excruciating pain in his spinal area. (Id.) Plaintiff

maintains that Defendant Cyr participated in the use of excessive force by instigating the assault

and encouraging Defendant Matthews by yelling, “Yeah, fuck his ass up.” (Id.)

                                    STANDARD OF REVIEW

       Summary judgment is appropriate if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The moving party bears the initial burden of showing an absence of evidence to support

the nonmoving party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). “Once the

moving party meets this burden, the burden shifts to the nonmoving party to demonstrate a

genuine issue for trial on a material matter.” Concrete Works, Inc. v. City & County of Denver,

36 F.3d 1513, 1518 (10th Cir. 1994) (citing Celotex, 477 U.S. at 325). The nonmoving party

may not rest solely on the allegations in the pleadings, but must instead designate “specific facts

showing that there is a genuine issue for trial.” Celotex, 477 U.S. at 324; see also Fed. R. Civ. P.

56(c). A disputed fact is “material” if “under the substantive law it is essential to the proper

disposition of the claim.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir.1998)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute is “genuine” if the

evidence is such that it might lead a reasonable jury to return a verdict for the nonmoving party.


                                                   2
Thomas v. Metropolitan Life Ins. Co., 631 F.3d 1153, 1160 (10th Cir. 2011) (citing Anderson,

477 U.S. at 248).

       When ruling on a motion for summary judgment, a court may consider only admissible

evidence. See Johnson v. Weld County, Colo., 594 F.3d 1202, 1209–10 (10th Cir. 2010). The

factual record and reasonable inferences therefrom are viewed in the light most favorable to the

party opposing summary judgment. Concrete Works, 36 F.3d at 1517. The following axioms

have a bearing on summary judgment disposition—i.e., (1) that “[t]he evidence of the non-

movant is to be believed, and all justifiable inferences are to be drawn in his favor.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); (2) “the defendant should seldom if ever be

granted summary judgment where his state of mind is at issue and the jury might disbelieve him

or his witnesses as to this issue” id. at 256; and (3) “the plaintiff, to survive the defendant’s

motion, need only present evidence from which a jury might return a verdict in his favor.” Id. at

257.

       Moreover, because Plaintiff is proceeding pro se, the court, “review[s] his pleadings and

other papers liberally and hold[s] them to a less stringent standard than those drafted by

attorneys.” Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted);

see also Haines v. Kerner, 404 U.S. 519, 520–21 (1972) (holding allegations of a pro se

complaint “to less stringent standards than formal pleadings drafted by lawyers”). At the

summary judgment stage of litigation, a plaintiff’s version of the facts must find support in the

record. Thomson v. Salt Lake Cnty., 584 F.3d 1304, 1312 (10th Cir. 2009). “When opposing

parties tell two different stories, one of which is blatantly contradicted by the record, so that no

reasonable jury could believe it, a court should not adopt that version of the facts for purposes of


                                                   3
ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007);

Thomson, 584 F.3d at 1312.

                                            ANALYSIS

A.     Statute of Limitations

       Defendants argue that Plaintiff’s claims are barred by the FTCA statute of limitations.

       1.      Statement of Undisputed Facts1

       a.      On November 10, 2017, Plaintiff submitted an administrative tort claim

concerning the alleged assault on May 25, 2017, at FCI Englewood. (Mot., Ex. 1 [Wiencek

Decl.], ¶ 19 and Attach. 3.)

       b.      The BOP denied Plaintiff’s administrative tort claim in a denial letter dated

February 16, 2018. (Id., ¶ 20 and Attach. 4, Tort Claim TRT-NCR-2018-02500.)

       c.      The denial letter informed Plaintiff that if he was “dissatisfied with our agency’s

action, you may file suit in an appropriate U.S. District Court no later than 6 months after the

date of mailing of this notification.” (Ex. 1, Attach. 4.)

       d.      The denial letter was sent by certified mail to Plaintiff on February 21, 2018. (Ex.

5, ¶ 21 and Attach. 5, certified mail receipt for “18-2500,” tracking number

70160910000117623909; Attach. 6, Unit Certified/Accountable Insured and Registered Mail

Log for Delta Unit at FCI Fairton, showing Plaintiff signed for certified mail from Florence,

Colorado, tracking number 70160910000117623909, on February 27, 2018.)



1
 Plaintiff’s response consists of copies of documents filed in this case, a few of which contain
Plaintiff’s handwritten notes. (See Resp.) These handwritten notes (see, e.g., id. at 1-3, 19, 23,
25) do not correlate with the specific facts set forth by Defendants in support of their motion, nor
are they responsive to the facts Defendants have supported with admissible evidence.

                                                  4
         e.     Plaintiff did not file this lawsuit until September 10, 2018, when he sent a “letter”

to the Honorable Christine Arguello about a tort claim. (Doc. No. 1.)

         2.     Statute of Limitations Defense

         “The statute of limitations is an affirmative defense, so the defendant, as the moving

party, bears the burden of demonstrating that there is no material fact in dispute on the issue of

whether the statute of limitations bars the claim.” Robert L. Kroenlein Trust v. Kirchhefer, 764

F.3d 1268, 1274 (10th Cir. 2014) (citing Prince v. Farmers Ins. Co., 982 F.2d 529 (10th Cir.

1992) (internal citations omitted)).

         The statute of limitations under the FTCA establishes two deadlines. First, “[a] tort claim

against the United States shall be forever barred unless it is presented in writing to the

appropriate Federal agency within two years after such claim accrues,” and second, a suit must

be brought in federal court “within six months” after the agency issues a final denial of the

claim:

         A tort claim against the United States shall be forever barred unless it is presented
         in writing to the appropriate Federal agency within two years after such claim
         accrues or unless action is begun within six months after the date of mailing, by
         certified or registered mail, of notice of final denial of the claim by the agency to
         which it was presented.

28 U.S.C. § 2401(b). The Supreme Court has emphasized that an FTCA claim is “ ‘forever

barred’ unless it is presented to the ‘appropriate Federal agency within two years after such claim

accrues’ and then brought to federal court ‘within six months’ after the agency acts on the

claim.” United States v. Kwai Fun Wong, 575 U.S. 402, 405 (2015) (internal citation omitted).

         Here, it is undisputed Plaintiff failed to meet the second prong of the FTCA statute of

limitations, which required that he file this lawsuit within six months of the date the BOP mailed


                                                   5
the letter notifying him of the final denial of his administrative tort claim. Plaintiff’s FTCA

claim is “forever barred” because he did not file this lawsuit on or before August 21, 2018—six

months after the date of mailing, by certified mail, of the notice of the BOP’s final denial of his

administrative claim. 28 U.S.C. § 2401(b); Kwai Fun Wong, 575 U.S. at 405.

        Defendants are granted summary judgment on Plaintiff’s FTCA claim.

B.      Failure to Exhaust

        Defendants also argue that they are entitled to summary judgment on Plaintiff’s claims

because he did not exhaust all mandatory administrative remedies as to the Bivens claims.

        1.      Statement of Facts

        a.      Plaintiff filed an administrative remedy about the alleged May 25, 2017 assault.

(Mot., Ex. 1, ¶ 12 [discussing initiation of Administrative Remedy No. 918816].)

        b.      Plaintiff completed the administrative-remedy process for Administrative Remedy

No. 918816 at the institutional and Regional levels. (Id., ¶¶ 13–16.)

        c.      Plaintiff did not appeal to the BOP’s Central Office, the final level of review for

administrative-remedy filings. (Id., ¶ 17.)

        2.      Failure to Exhaust Defense

        The Prison Litigation Reform Act (“PLRA”) provides that “[n]o action shall be brought

with respect to prison conditions . . . until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). The Supreme Court has held that the PLRA directs that

“unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007). The

PLRA’s exhaustion requirement “suggests no limits on an inmate’s obligation to exhaust—

irrespective of any ‘special circumstances.’ And that mandatory language means a court may not


                                                  6
excuse a failure to exhaust, even to take such circumstances into account.” Ross v. Blake, 136

S.Ct. 1850, 1856–57 (2016). The defendant bears the burden to prove the affirmative defense of

failure to exhaust administrative remedies. See Jones, 549 U.S. at 212. The exhaustion

requirement applies to all suits regarding prison life, whether they challenge general

circumstances or particular episodes, including any claims for monetary damages. Porter v.

Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S. 731, 741 (2001).

       Requiring proper exhaustion “provides prisons with a fair opportunity to correct their

own errors.” Woodford v. Ngo, 548 U.S. 81, 93–94 (2006). Exhaustion “affor[ds] corrections

officials time and opportunity to address complaints internally before allowing the initiation of a

federal case.” Id.; see also Kikumura v. Osagie, 461 F.3d 1269, 1283 (10th Cir. 2006) (The

grievance complaining of the alleged wrong must provide prison officials with “a fair

opportunity to consider the grievance” and also must enable prison officials to “tak[e]

appropriate measures to resolve the complaint internally.”).

       An inmate must present his grievance by means of the Bureau of Prison’s (“BOP”) four-

step administrative remedy program. 28 C.F.R. §§ 542.10–542.19. (Mot., Ex. 1, ¶ 5.) In Step 1,

the inmate must attempt informal resolution of his complaint with the appropriate BOP staff

member by filing an Informal Resolution Form (“BP-8”). 28 C.F.R. § 542.13. If no resolution is

achieved, the inmate must file at the institution level an Administrative Remedy Request (“BP-

9”) within 20 calendar days of the event giving rise to the grievance. Id. § 542.14. If the inmate

is not satisfied with the outcome at Step 2, he must file an appeal (“BP-10”) to the Regional

Director within 20 days. Id. § 542.15(a). If the inmate’s Step 3 appeal is unsuccessful, he must

file an appeal (“BP-11”) to the General Counsel in the BOP’s Central Office within 30 days. Id.


                                                 7
§ 542.15(a). The General Counsel has 40 days to respond to the BP-11 appeal, and may extend

the response time by 20 days. Id. § 542.18.

       Importantly, an inmate must complete the mandatory exhaustion process before filing his

claim in court. Jones, 549 U.S. at 202; Jernigan v. Stuchell, 304 F.3d 1030, 1033 (10th Cir.

2002); Ruppert v. Aragon, 448 F. App’x 862, 863 (10th Cir. 2012) (“Since the PLRA makes

exhaustion a precondition to filing a suit, an action brought before administrative remedies are

exhausted must be dismissed without regard to concern for judicial efficiency.”); see also Snyder

v. Harris, 406 F. App’x 313, 317 (10th Cir. 2011) (“An inmate is not permitted to complete the

administrative exhaustion process after he files suit.”). An “inmate who begins the grievance

process but does not complete it is barred from pursuing a . . . claim under the PLRA for failure

to exhaust his administrative remedies.” Jernigan, 304 F.3d at 1033.

       It is undisputed that Plaintiff started, but did not finish, the administrative remedy

process. Thus, his Eighth Amendment Bivens claims against Defendants Matthews and Cyr are

unexhausted. Accordingly, he is barred from pursuing those claims in court. Jernigan, 304 F.3d

at 1033 (holding an “inmate who begins the grievance process but does not complete it is barred

from pursuing a . . . claim under the PLRA for failure to exhaust his administrative remedies”).

       Defendants are granted summary judgment on Plaintiff’s FTCA claim.

       WHEREFORE, for the foregoing reasons, it is

       ORDERED that Defendants’ “Motion for Summary Judgment for Failure to Comply

with the FTCA Statute of Limitations and for Failure to Exhaust Administrative Remedies for

the Bivens Claims” (Doc. No. 21) is GRANTED. Judgment shall enter in favor of the




                                                 8
defendants and against the plaintiff on all claims for relief and causes of action asserted in this

case. It is further

        ORDERED that Plaintiff’s “Motion for Appointment of Counsel” (Doc. No. 33) is

DENIED as moot.

        Dated this 12th day of March, 2020.




                                                  9
